DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the method of claim 14”.  There is insufficient antecedent basis for this limitation in the claim, as claim 14 is not a method claim. This appears to be a typo, as claim 15 is an independent method claim, and so for purposes of present examination, the Examiner will interpret claim 17 as depending from claim 15. Appropriate correction is required.
Claim 18 depends from claim 17, and therefore inherits the 112 deficiency of claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4, 7, 9-11 and 15-19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Esaka et al. (U.S. Patent Pub. No. 2008/0072859).

In regards to claim 1, Esaka discloses  an electrical system comprising:
a direct current (DC) voltage bus having positive and negative bus rails (See Fig. 1, rails 48);
a rechargeable energy storage system (RESS) having:
first and second battery packs connected to the DC voltage bus, the first and second battery packs having a respective plurality of battery cells, wherein each of the battery cells has a corresponding cell balancing circuit (See Fig. 5, the pair of battery cells c1 and c4 can map to a first battery pack, with balancing circuits b1 and b4, and then cells c2 and c5 can map to a second battery pack with balancing circuits b2 and b5)
a plurality of switches configured to connect or disconnect the first and second battery packs to or from each other to respectively establish a series mode of operation and a parallel mode of operation (Fig. 5, switches SW1-6); and
a controller (Fig. 1, controller 70) configured to:
detect a requested mode transition from the series mode to the parallel mode; and
responsive to a threshold imbalance in a state of charge or a pack voltage of the first and second battery packs relative to each other, automatically balance the state of charge or pack voltage via switching control of the cell balancing circuits prior to executing the requested mode transition (See Fig. 3, steps S100-S140; Esaka discloses that when a voltage equalization mode is established, the controller will connect the battery packs in series, and perform individual equalization on each cell within the battery pack; “This voltage equalization routine is triggered 

In regards to claim 2, Esaka further discloses wherein the controller is further configured to execute the requested mode transition when the state of charge or pack voltage is balanced (See Fig. 3, steps S100-S140).

In regards to claim 4, Esaka further discloses comprising:
a switching control block having a semiconductor switch and a circuit element connected to the DC voltage bus, the semiconductor switch being responsive to pulse width modulation (PWM) voltage signals from the controller, such that when the semiconductor switch in an on/conducting state, energy is transferred to or from the circuit element to balance the state of charge or pack voltage when the threshold imbalance is more than a calibrated level of imbalance (See Fig. 2 and 0020; “Each of the voltage equalization circuits B1 through B3 has a resistance, lead wires connected to electrodes of the respective cells, and multiple switches that respectively connect the lead wires from the respective cells to the resistance, although not being specifically illustrated. Each voltage equalization circuit B1, B2, or B3 sequentially connects the plural cells included in the corresponding battery module C1, C2, or C3 to the resistance and 

In regards to claim 7, Esaka further discloses that the circuit element is a resistor (See again, Esaka, 0020).

In regards to claim 9, Esaka further discloses that the semiconductor switch includes
a first semiconductor switch responsive to a first PWM voltage signal from the controller when the state of charge of the first battery pack exceeds the state of charge of the second battery pack; and
a second semiconductor switch responsive to a second PWM voltage signal from the controller when the state of charge of the second battery pack exceeds the state of charge of the first battery pack (See Esaka, Figs 2 and 5, 0020 and 0022; this is an implicit disclosure from Esaka; each voltage equalizer B1-B6 has its own switch to connect its respective cell to a resistor as described in 0020, and they are configured to activate according to a detected imbalance as described in 22, so inherently if the imbalance is the state of charge of the first battery pack is greater than the state of charge of the second battery pack, the controller would connect the first battery pack to its resistor by activating its voltage equalization unit’s switch, and if the 

In regards to claim 10, Esaka further discloses wherein the plurality of switches includes a first switch positioned between the negative bus rail and a negative terminal of the first battery pack(Fig 5, SW 1), a second switch between the positive bus rail and a positive terminal of the second battery pack (Fig 5, SW3), and a third switch positioned between the negative terminal of the first battery pack and the positive terminal of the second battery pack(Fig 5, SW5), such that the parallel mode is enabled when the third switch is open and the first and second switches are closed, and the series mode is enabled when the first and second switches are open and the third switch is closed (See Figs 2 and,5 and 0024, SW1-4 are open and SW5 and 6 are closed to connect the battery modules in series, and then SW1-4 are closed and SW5 and 6 are open to connect the battery modules in parallel).

In regards to claim 11, Esaka further discloses wherein the first, second, and third switches are high-voltage contactors or relays (See Fig. 2-5, the switches SW1-6 are all relays because relays are switches designed to be operated remotely, and here the switches are designed to be operated by controller 70, and they are high voltage relays because they designed for use within the high voltage battery 60, see Fig. 1 and 2, high voltage battery 60).
	
In regards to claim 15, Esaka discloses a method for balancing a state of charge or pack voltage of a rechargeable energy storage system (RESS) having first and second battery 
detecting, via a controller, a requested mode transition from the series mode to the parallel mode (See Fig. 3, Steps S100-S140, with full explanation at the end of the claim);
determining if a threshold level of imbalance is present in a state of charge or a pack voltage of the first and second battery packs relative to each other (See Fig. 3, Steps S100-S140, with full explanation at the end of the claim);
 and responsive to the threshold level of imbalance being present, automatically balancing the state of charge or the pack voltage using open/closed state control of the cell balancing circuits prior to executing the requested mode transition (See Fig. 3, steps S100-S140; Esaka discloses that when a voltage equalization mode is established, the controller will connect the battery packs in series, and perform individual equalization on each cell within the battery pack; “This voltage equalization routine is triggered in a state of unequal voltages of the respective cells included in the battery modules C1 through C3.” (Esaka, Para 0022) implicitly disclosing a threshold imbalance in a state of charge or pack voltage of the first and second battery packs, and then when the equalization, via the balancing circuits is complete, the battery packs are then connected in parallel.  Because connecting the battery packs in parallel is part of 

In regards to claim 16, Esaka further discloses: executing the requested mode transition via the controller when the state of charge or the pack voltage is balanced (See Fig. 3, steps S100-S140).

In regards to claim 17, Esaka further discloses: responsive to the threshold level of imbalance being more than a calibrated level of imbalance, transmitting a pulse width modulation (PWM) voltage signal to a switching control block, the switching control block having a semiconductor switch and a circuit element connected to the DC voltage bus, wherein the semiconductor switch is configured to transition to an on/conducting state in response to the PWM voltage signal to transfer energy to and/or from the circuit element and thereby balance the state of charge or the pack voltage (See Fig. 2 and 0020; “Each of the voltage equalization circuits B1 through B3 has a resistance, lead wires connected to electrodes of the respective cells, and multiple switches that respectively connect the lead wires from the respective cells to the resistance, although not being specifically illustrated. Each voltage equalization circuit B1, B2, or B3 sequentially connects the plural cells included in the corresponding battery module C1, C2, or C3 to the resistance and discharges the respective cells to equalize the varying voltages of the respective cells to a lowest voltage level of a lowest-voltage cell among the respective cells in the battery module C1, C2, or C3. The structures and the operations of the voltage equalization circuits B1 through B3 are known in the art and are not characteristic of the present invention, thus not being specifically described in detail”, so here the resistor is the circuit 
.

In regards to claim 18, Esaka further discloses that the semiconductor switch includes:
a first semiconductor switch responsive to a first PWM voltage signal when the state of charge of the first battery pack exceeds the state of charge of the second battery pack; and
a second semiconductor switch responsive to a second PWM voltage signal when the state of charge of the second battery pack exceeds the state of charge of the first battery pack (See Esaka, Figs 2 and 5, 0020 and 0022; this is an implicit disclosure from Esaka; each voltage equalizer B1-B6 has its own switch to connect its respective cell to a resistor as described in 0020, and they are configured to activate according to a detected imbalance as described in 22, so inherently if the imbalance is the state of charge of the first battery pack is greater than the state of charge of the second battery pack, the controller would connect the first battery pack to its resistor by activating its voltage equalization unit’s switch, and if the imbalance were that the state of charge of the second battery pack is greater than the state of charge of the first battery pack, the controller would connect the second battery pack to its resistor by activating its voltage equalization unit’s switch.).

In regards to claim 19, Esaka further discloses the plurality of switches includes a first switch between the negative bus rail and a negative terminal of the first battery pack (SW1), a second switch between the positive bus rail and a positive terminal of the second battery pack 
enabling the parallel mode by opening the third switch and closing the first and second switches; and enabling the series mode by opening the first and second switches and closing the third switch (See Figs 2 and,5 and 0024, SW1-4 are open and SW5 and 6 are closed to connect the battery modules in series, and then SW1-4 are closed and SW5 and 6 are open to connect the battery modules in parallel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al. (U.S. Patent Pub. No. 2008/0072859) in view of Crowley et al. (WO-2018-145150-A1, U.S. Patent Pub. 2019/0363311 will be cited for convenience).

However, this would be an obvious modification of Esaka in light of art like Crowley.  Crowley discloses that it is known in battery pack systems, inductors are used in order to filter output current of the battery pack (See Crowley, 0017).
Esaka and Crowley are analogous art in the field of battery pack systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed that adding an inductor to the DC bus of Esaka would have the known effect of smoothing the current output by the batteries, as shown by Crowley.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al. (U.S. Patent Pub. No. 2008/0072859) in view of Samuel (U.S. Patent Pub. No. 2016/0301222).
In regards to this claim, Esaka does not disclose that the calibrated level of imbalance between the cells is at least 3%.
However, this would be an obvious level of calibration in light of art like Samuel.  Samuel discloses a battery balancing system where the calibrated level of imbalance between cells used to trigger an equalization process is at least a 5% difference (See Samuel, 0078 “If the storage capacity of the individual accumulator modules has been checked in step S410 and the process continues to step S420, it is determined whether any of the accumulator modules has a capacity deviation that is greater than a predetermined threshold. The threshold value can be specified in percentage terms. It can also be absolute. Thus, it is possible that a positive decision is made in step S420, when there is a capacity deviation of, for example, 5% in comparison to the other accumulator modules.”)
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al. (U.S. Patent Pub. No. 2008/0072859) in view of Gallegos et al. (U.S. Patent Pub. No. 2012/0105001).
In regards to this claim, Esaka does not disclose that the balancing circuit element is a super capacitor.
However, Gallegos discloses that it is known to use super-capacitors as the balancing circuit element in battery balancing systems(See Gallegos, 0031 “Energy can be buffered into a capacitor or super capacitor from one or many cells, then transferred into a single cell by using the cell group module 201 to turn on transistors moving charge into the cell. By using transistor level components rated for the maximum voltage of the module, the system can provide isolation for all cells attached through transistors to the energy storage device.”)
Esaka and Gallegos are analogous art in the field of battery equalizing circuits.  It would have been obvious to a person of ordinary skill in the art that the resistive battery balancing system of Esaka could have the capacitive battery balancing system Gallegos substituted in, for the benefit of being able to balance the cells and conserve power by shuttling energy from over charged cells to less charged cells like in Gallegos.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al. (U.S. Patent Pub. No. 2008/0072859) in view of Kim et al. (U.S. Patent Pub. No. 2018/0093583).
In regards to this claim, Esaka does not disclose that the balancing circuit element is a third battery pack.
However, Kim discloses that it is known to use an auxiliary battery as the balancing circuit element in battery balancing systems (See Kim, 0057 “In an example, the battery management apparatus allows a converter corresponding to each of the batteries to generate a power flow based on the output value of the converter. The converter generates the power flow corresponding to P.sub.target.sub._.sub.n from a battery corresponding to the converter to a power storage, which includes, for example, an auxiliary battery or an ultracapacitor. That is, the converter discharges the corresponding battery to charge the power storage. In addition, the battery management apparatus allows the converter corresponding to each of the batteries to generate another power flow in a direction different from a direction of the power flow described in the foregoing description. The converter generates the other power flow corresponding to P.sub.target.sub._.sub.n from the power storage to the corresponding battery. That is, the converter discharges the power storage to charge the corresponding battery.”)
Esaka and Kim are analogous art in the field of battery equalizing circuits.  It would have been obvious to a person of ordinary skill in the art that the resistive battery balancing system of Esaka could have the auxiliary battery-based balancing system Kim substituted in, for the benefit of being able to balance the cells and conserve power by shuttling energy from over charged cells to less charged cells like in Kim.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al. (U.S. Patent Pub. No. 2008/0072859) in view of Chang (U.S. Patent Pub. No. 2018/0166750).
In regards to this claim, Esaka does not explicitly disclose that the combined series voltage of the RESS is greater than 600 volts.
However, Chang discloses that commercial electric vehicle batteries can have voltages greater than 600 volts (See Chang, 0006).  
Esaka and Chang are analogous art in the field of vehicle systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed that the system of Esaka could have a battery with a voltage greater than 600 volts, for the purpose of providing power to a commercial electric vehicle as disclosed in Chang.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Esaka et al. (U.S. Patent Pub. No. 2008/0072859) in view of Tripathi (U.S. Patent Pub. No. 2016/0114692).
In regards to claim 13, Esaka does not disclose a power inverter module (PIM) connected to the DC voltage bus; an alternating current (AC) voltage bus connected to the PIM; and
an electric machine connected to the AC voltage bus and having a rotor coupled to a load.
	However, Tripathi shows that these are known components when connecting a battery pack to a motor in an electric vehicle (See Tripathi, Fig. 5, the battery cells 312-318 are coupled to a DC bus 322 which in turn is connected to an inverter 320 which connects to a motor 308 through an AC bus, which is not numbered in the figure. The motor 308 maps to an electric machine having a rotor coupled to a load).


In regards to claim 14, Tripathi further discloses wherein the load is an input member of a transmission having an output member coupled to a set of road wheels (See again, Fig. 5, motor 308 drives wheels 306 and 310, and implicitly does so through the transmission of the motor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




MND
05/26/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                            
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 2, 2021